Answers to Applicant’s Arguments
	Applicant’s arguments of 5/17/22 have been carefully considered but are deemed unpersuasive.  Applicant’s summary of Fujita and the differences between Fujita and claim 1 are acknowledged.
Applicant has argued, “Fanfani discloses a cross-linked packaging film useful in vacuum skin packaging applications (abstract, “the present invention’) and various substrates (such as trays} that may be used in combination with “the present invention’. Ethylene vinyl acetate is mentioned many times throughout Fanfani, both in reference to layers of the cross- linked packaging film (the invention) and the support structure. For example, paragraphs [0075]-[0080] are discussing the inventive film, while paragraphs [0194] – [0208] are discussing the substrate. Of specific note, paragraphs [0157] - [0159] are discussing the inventive film and suggest that an ethylene-vinyl acetate copolymer with a high vinyl acetate content (e.g. 18-28 weight percent or more} may be useful as a tie layer in the inventive film. In contrast for this, it is the substrate portion of the package of Fanfani that may include paper board and a liner. From this, and from thorough review of Fanfani, we conclude that Fanfani does not disciose the use of an EVA copolymer having a specify vinyl acetate content within the liner of the substrate. Applicant submits that for at least this reason, it would not be obvious for use an EVA copolymer having a vinyl acetate content from 2 % to 40 % by weight, as disclosed for use in a cross-linked packaging film (i.e. not a film to be used as a liner on paper board) as in Fanfani, within the structure disclosed in Fujita (a liner on paperboard).”
	However, Fujita discloses a an ovenable tray comprising fiber based component connected to the interior surface layer of the polymeric based liner (1 from Fig. 1 and column 1, line 48 through column 2, line 14) as well as an ethylene vinyl acetate copolymer as an adhesive (2 from Fig. 1 and column 1, line 48 through column 2, line 14).  Morever, Fanfani discloses an ovenable container comprising ethylene vinyl acetate copoloymer having a vinyl acetate content from 2 to 40% by weight used as an adhesive (paragraphs [0157 – 0159]).  Both references disclose an ovenable container comprising ethylene vinyl acetate copoloymer as an adhesive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has argued, “Further to this point, the invention of Fanfani is pointed to a cross-linked packaging film that can be used to seal against a wide variety of substrates. Fanfani directs that the easy openability and excellent drip retention capacity of the package is attributable to the inventive film. Fanfani does not suggest thal any particular feature of the substrate would affect these advantages. Therefore, even if the particular vinyl acetate content were disclosed in Fanfani for the substrate (which if does not), easy openability and excellent drip retention capacity are insufficient rationale for adding a feature of the substrate of Fanfani to the paperboard structure of Fujita, as these characteristics are not attributable to the substrate.  Ffor at least these reasons, Applicant submits that the Fujita in view of Fanfani, as presented in the Office Action, does not render the claims unpatentable. We request that the rejection be withdrawn.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fujita and Fanfani both disclose an ovenable container comprising ethylene vinyl acetate copoloymer as an adhesive.  The motivation to combine is found in Fanfani for the purpose of providing very high formability, implosion resistance, machinability and abuse resistance and characterized by excellent drip retention properties and easy opening (Fanfani, paragraph [0001]) and/or improved adhesion between layers.


/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782